Citation Nr: 0325250
Decision Date: 09/26/03	Archive Date: 01/21/04

DOCKET NO. 01-00 233               DATE SEP 26, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUE

1. Entitlement to an effective date earlier than September 3, 1999,
for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than September 3, 1999,
for a total disability rating based on unemployability due to
service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from September 1951 to September
1954.

This case came to the Board of Veterans' Appeals (Board) from a
November 2000 decision by the Boston, Massachusetts, Regional
Office (RO) that granted service connection for PTSD, as well as
TDIU benefits, and assigned an effective date of September 3, 1999,
for each grant. The veteran disagreed with, and appealed, the
effective date assigned for each grant.

REMAND

There has been a change in the law during the pendency of the
veteran's claims. The Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), significantly added
to the statutory law concerning VA's duties when processing claims
for VA benefits. This law redefined the obligations of VA with
respect to the duty to assist and includes an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. The provisions of the VCAA
are applicable to a claim of entitlement to an earlier effective
date. Houston v. Principi, 17 Vet. App. 193 (2003).

Because the veteran has yet to be provided any notice of the VCAA
with respect to these issues further development is required, to
include providing him with specific notice of the evidence that has
been obtained by VA and notice of the evidence that he is
responsible for obtaining in furtherance of his claim. Quartuccio
v. Principi, 16 Vet. App. 183 (2002).

Therefore, this case is REMANDED for the following:

The RO must review the claims file and ensure that all additional
evidentiary development action required by the VCAA, and any
implementing regulations is completed. In particular, the RO must
ensure that the

- 2 -

new notification requirements and development procedures codified
at 38 U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2002) are
satisfied, including providing the veteran specific notice of the
VCAA and its provisions as applicable to the appealed claims. The
RO must refer to any pertinent guidance, including Federal
Regulations, that have been provided. Further, the veteran must be
provided notice of evidence that has been obtained by VA, and
specific notice of the evidence he must obtain in furtherance of
his claim, pursuant to the decision in Quartuccio.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 3 -



